



COURT OF APPEAL FOR BRITISH COLUMBIA




Citation:



R. v. Gill,









2016 BCCA 37




Date: 20160126

Docket:
CA42987

Between:

Regina

Respondent

And

Manraj
Singh Gill

Appellant




Before:



The Honourable Chief Justice Bauman

The Honourable Madam Justice Saunders

The Honourable Mr. Justice Willcock




On appeal from:  An
order of the Provincial Court of British Columbia,
dated December 6, 2013 (
R. v. Gill
, Abbotsford Registry 79484).




Counsel for the Appellant:



G. Barriere





Counsel for the Respondent:



T. Gerhart





Joint Statement on Sentence Appeal filed:



Vancouver, British
  Columbia

October 21, 2015





Place and Date of Judgment:



Vancouver, British
  Columbia

January
  26, 2016









Written Reasons of the Court








Summary:

The appellant appeals from
sentence, seeking enhanced credit for his time in pre-sentence custody pursuant
to R. v. Summers, 2014 SCC 26. The Crown consents. Held: appeal
allowed. The appellant is entitled to enhanced credit at the rate of 1.5 days
for each day spent in pre‑sentence custody.

Reasons
for Judgment of the Court:

[1]

On 6 December 2013, the appellant was sentenced on Abbotsford
Information 79484-1 as follows:

·

one
count of possessing controlled drugs for the purpose of trafficking, contrary
to s. 5(2) of the
Controlled Drugs and Substances Act
, S.C. 1996,
c. 19: 28 months imprisonment served concurrently, in addition to credit
of three months for pre‑sentence custody.

·

one count of possession of ammunition while prohibited from doing
so, contrary to s. 117.01(1) of the
Criminal Code
, R.S.C. 1985,
c. C‑46: 28 months imprisonment served concurrently, including
credit of three months for pre‑sentence custody.

[2]

The appellant had been in custody from 5 September 2013 until sentencing.
That was 92 days.

[3]

On 11 April 2014, the Supreme Court of Canada rendered judgment in
R. v. Summers
,
2014 SCC 26.

[4]

Based on
Summers
, the appellant applies for an extension of time
to apply for leave to appeal, and leave to appeal if an extension is granted.
If leave is granted, the appellant appeals from sentence and seeks enhanced
credit for pre‑sentence custody at the rate of 1.5 days for every day
spent in pre‑sentence custody.

[5]

Applying that rate to the 92 days spent by the appellant in pre-sentence
custody results in 138 days as the maximum enhanced credit under s. 719(3.1)
of the
Criminal Code
.

[6]

The judge held that the appropriate sentence for robbery before credit
for pre‑sentence time in custody would have been 31 months (28 months
plus three months spent in pre‑sentence custody). Subtracting 138 days
from that results in a sentence of 26 months and 12 days.

[7]

The appellant and Crown agreed to conduct this appeal in writing,
without oral argument, pursuant to a protocol established by this Court for
certain post‑
Summers
sentence appeals. The Crown does not oppose
the application for an extension of time, and does not oppose the granting of
credit at the rate of 1.5 days for each day spent in pre‑sentence custody
in light of
Summers
.

[8]

Accordingly, an extension of time to apply for leave to appeal is
granted, leave to appeal is granted, and the appeal is allowed only to the
extent that the sentence is reduced to 26 months and 12 days, in addition to
credit for 138 days spent in pre‑sentence custody.

The Honourable Chief Justice Bauman

The Honourable Madam Justice Saunders

The Honourable Mr. Justice Willcock


